Citation Nr: 0432766	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder identified as major 
depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for mild degenerative 
lumbar spondylosis.

5.  Entitlement to an increased evaluation for chronic 
dermatitis of the arms, feet and abdomen; tinea corporis and 
tinea cruris, currently rated 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department f 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).  A March 1996 rating decision declined to reopen a 
previously denied claim of service connection for a 
psychiatric disorder and denied service connection for 
arthritis and a low back disorder.  This determination also 
denied the veteran an increased evaluation for his service-
connected skin disorder.  A September 2002 rating 
determination denied the veteran entitlement to service 
connection for PTSD.

In June 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.  At this 
hearing additional evidence was submitted to the Board by the 
veteran along with a waiver of initial review of this 
evidence by the RO. See 38 C.F.R. § 20.1304 (c) (effective 
October 4, 2004).



FINDINGS OF FACT

1.  Service connection for depression was denied by an 
unappealed RO rating decision dated in November 1992.  

2.  Evidence received subsequent to the November 1992 rating 
decision denying service connection for depression includes 
VA medical records relating the veteran's current major 
depression to events in service, which are so significant 
that they must be considered in order to fully decide the 
merits of the claim.  

3.  The veteran does not have PTSD related to military 
service or any incident therein.

4.   Osteoarthritis of the left foot was clinically 
demonstrated within the first post service year.

5.  Degenerative lumbar spondylosis was not demonstrated 
during service and was not manifested within one year 
following the veteran's discharge from active duty.

6.  The service-connected skin condition is manifested 
primarily by scattered hyperkeratotic scaly patches on the 
forearms and abdomen with toe web involvement of both feet 
involving severe maceration; exfoliation, exudation or 
itching of an exposed or extensive area is not demonstrated, 
and less than 5 percent of the entire body is affected and 
the condition does not require treatment with intermittent 
systemic therapy.






CONCLUSIONS OF LAW


1.  The evidence received since the November 1992 rating 
decision that denied the veteran entitlement to service 
connection for depression is new and material and the claim 
for the benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2004).  

2.  The veteran's PTSD was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004). 

3.  Osteoarthritis of the left foot is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

4.  Degenerative lumbar spondylosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

5. The criteria for a rating in excess of 10 percent for 
chronic dermatitis of the arms, feet and abdomen; tinea 
corporis and tinea cruris are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7806 
(effective prior to and as of August 30, 2002).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
in February 1998, September 2002, and September 2003 and 
supplemental statements of the case dated in December 2002, 
October 2003, and February 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, by letters dated in 
September 2002 and February 2003, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claims, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  The record discloses 
that VA has met its duty to assist the veteran also in 
obtaining evidence necessary to substantiate his claim.  Most 
notably VA treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the September 2002 
and February 2003 VCAA letters were mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the holding in Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder

At the outset, the veteran is seeking to reopen a claim for 
an acquired psychiatric disorder, which was previously denied 
by the RO in November 1992.  In August 1995 the veteran filed 
an application requesting that this claim be reopened.  Thus, 
the veteran's application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
section 3.156, which redefines the term "material evidence" 
for the purpose of determining if a previously denied claim 
can be reopened.  Compare 38 C.F.R. § 3.156(a) (2002), with 
38 C.F.R. § 3.156(a) (1998 and 2001).  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 282 (1996) 
(citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); see 
also 66 Fed. Reg. 37, 953, VAOPGCPREC 11-97 (1997).  Notably, 
however, the Secretary of VA has specifically provided that 
the amendments of 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result the 
amended version of 38 C.F.R. § 3.156 does not apply to the 
veteran's August 1995 application to reopen, which is 
discussed below.

In November 1992 the RO denied service connection for a 
psychiatric disorder identified as depression, because there 
was no evidence that an acquired psychiatric disorder was 
demonstrated in service.  Since the veteran did not appeal 
this adverse determination by the RO it became final based on 
the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 3.104(a), 20.202 (2002).  

With respect to a claim, which has been finally disallowed, 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence for purposes of this appeal is 
defined as evidence not previously submitted, cumulative, or 
redundant, and which, along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996) was not altered by the 
ruling in Hodge and continues to be a binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last allowance of the claim on 
any basis which, in this case, was the RO decision in June 
1974.  See Hickson v. West, 12 Vet. App. 247, 251 (1991).  

Service connection is warranted for the disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection connotes many factors 
but basically it means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service was aggravated 
therein.  38 C.F.R. § 3.303(a).  Personality disorders are 
not diseases or injury with the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The evidence on file at the time of the November 1992 rating 
decision consisted of the veteran's service medical records 
and a report of a VA examination conducted in June 1992.  

The veteran's service medical records to include his March 
1991 medical examination for service separation were negative 
for any complaints and/or findings referable to a psychiatric 
disorder.  On the veteran's March 1991 medical examination 
for service separation no psychiatric abnormality was noted 
on clinical evaluation of the veteran.

On A VA mental disorders examination in June 1992, the 
veteran reported a negative history of psychiatric treatment.  
He complained of suffering poor memory and concentration 
following his return from the Persian Gulf War, where he said 
he served as a handyman while stationed at King Fahd 
Hospital.  On objective examination, the veteran was noted to 
be alert and oriented to time, place, and person.  His mood 
was depressed and his affect was blunted.  His attention was 
good and concentration was fair.  His speech was clear, 
coherent, and soft.  He was not hallucinating and he was 
neither homicidal nor suicidal.  Insight and judgment were 
fair.  Depression NOS (not otherwise specified) was the 
diagnosis.   

On the basis of the evidence described above, the RO in 
November 1992 essentially determined that an acquired 
psychiatric disorder was not demonstrated to have been 
incurred in or aggravated by service.  

The pertinent evidence submitted since the November 1992 
rating decision consists of a report of treatment from the 
veteran's private physician dated in July 1992, VA outpatient 
treatment records compiled between April 1992 and May 2004, 
lay statements from the veteran's spouse and clergyman 
relating the veteran's psychiatric problems, reports of 
comprehensive VA examinations afforded the veteran in 
November 1998 and January 2004, a report of a VA social and 
industrial survey conducted in January 1999 as well as 
transcripts of hearing testimony proffered by the veteran in 
December 2003 and June 2004.  

The July 1992 report of treatment reported the veteran's 
history of treatment for several orthopedic disorders and 
stated that the veteran had recent complaints of variable 
episodes of anxiety, memory problems, and insomnia since his 
service in the Persian Gulf.
 
The VA outpatient treatment records show that the veteran has 
been evaluated by physicians since April 1992 for complaints 
referable to his mentation and that his psychiatric condition 
has been on different occasions diagnostically assessed as 
rule out anxiety disorder, rule out dementia, PTSD, and major 
depression.  These records also show that the veteran has 
since 1994 been receiving outpatient treatment to include 
group and individual psychotherapy for his constellation of 
symptoms, which include anxiety, depression, irritability, 
sleep problems and a startle response.

Also submitted in connection with the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder were statements dated in March 1997 from the 
veteran's spouse and clergyman relating the veteran's history 
of depression and anxiety.  The veteran's spouse reported 
that following his service in the Persian Gulf the veteran 
demonstrated signs of anxiety and nervousness.  The veteran's 
clergyman related that the veteran has suffered emotional 
changes following his service and is not the dynamic and 
helpful person he used to know. 

The veteran's VA examinations in November 1998 and January 
2004 show that the veteran has suffered from symptoms of a 
depressed mood.  On both examinations a depressive disorder, 
NOS was diagnosed. 

The January 1999 Social and Industrial survey records the 
veteran's complaint of being depressed since returning from 
the Persian Gulf War and that he has been more seclusive at 
home.

Testimony elicited from the veteran at his hearings in 
December 2003 and June 2004 described his duties as a 
handyman while stationed at a military hospital in the 
Persian Gulf and his distress related to his exposure to the 
patient population of wounded civilians and POWs. 

The RO in November 1992 denied the veteran entitlement to 
service connection for a psychiatric disorder on the basis 
that a psychiatric disorder was not demonstrated in service.  
The evidence added to the record since the November 1992 
rating includes the veteran's report of depression in service 
as well as VA examinations diagnosing the veteran as 
suffering from recurring major depression and VA outpatient 
evaluation and treatment records, to include psychiatric 
treatment notes, that indicate that his experience in service 
triggered the development of his current psychiatric illness.  
This additional evidence is new as it was neither previously 
of record nor previously considered by the RO in November 
1992.  Moreover, and presuming the credibility of the medical 
statements proffered, the new evidence supports the veteran's 
contention that he has a psychiatric disorder as the result 
of events in service.  Kutschrousky and Evans, both supra.  
As a result, the evidence speaks to the specific matter of 
whether there is a relationship between the veteran's current 
psychiatric disorder and his service, and it is therefore 
material evidence that must be considered in order to fairly 
decide the merits of the veteran's claim for major depression 
with anxiety.  Having determined that new and material 
evidence has been submitted; the veteran's previously denied 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
veteran claim must be addressed on the merits in light of all 
the evidence of record.  

Service Connection Claims

PTSD

The veteran's Department of Defense Form 214 (DD Form 214), 
report of discharge from service, confirms that he served in 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm from January 1991 to April 1991.  His primary military 
occupational specialty (MOS) was light wheel power generator 
mechanic.  In the Persian Gulf, according to the veteran's 
testimony, he was assigned primary duties as a "handyman" 
at a military medical facility.

The veteran's service medical records are negative for 
complaints and/or findings referable to a psychiatric 
disorder.  In the veteran's January 1967 medical examination 
for service separation, a clinical evaluation of the veteran 
found no psychiatric abnormality.

A July 1992 statement from the veteran's private physician 
noted that the veteran had recent complaints of variable 
episodes of anxiety, memory problems and insomnia since he 
came back from the war.

VA outpatient treatment records compiled since September 1994 
show evaluation and treatment for a constellation of 
emotional problems to include depression and anxiety.  Rule 
out PTSD was a diagnostic impression in September 1994 
following the veteran's report of experiences in the Persian 
Gulf and recent complaints of nightmares.  Major depression 
is the predominant diagnosis.  PTSD has also been diagnosed.  


When examined by VA in November 1998 the veteran related that 
while in the Persian Gulf he was assigned to a field hospital 
where he worked as a handyman.  He does not mention any 
specific event as a stressor from the Persian Gulf.  The 
veteran's examiner noted that the veteran had been diagnosed 
previously as suffering from Major Depression.  He observed 
that the veteran had no specific stressors and that there was 
no relationship between any of his activities that the 
veteran carried on in the Persian Gulf and his present 
emotional condition.  Following a mental status examination 
significant for a mildly depressed mood and review of a 
report of a January 1999 social and industrial survey, 
depressive disorder was diagnosed.

On a VA PTSD examination in January 2004, the examiner noted 
that a review of the veteran's medical records showed that he 
was initially evaluated at the VA PTSD clinic with a 
diagnosis of major depression and later the diagnosis of PTSD 
was established in a progress note dated in February 2002.  
He further observed that the veteran's last treatment plan at 
the PTSD clinic dated in October 2003 showed a primary 
diagnosis of major depressive disorder with a secondary 
diagnosis of PTSD.  The veteran reported feeling sad, 
depressed and irritable with loss of interest in daily living 
activities.  He did not report nightmares about traumatic 
experiences in the Persian Gulf.  There were no reports of 
intrusive, recurrent distressing thoughts or reports of 
avoidant behavior related to traumatic experiences in the 
Persian Gulf.  The veteran reported that his more stressing 
experiences consisted of having to get under cover when 
alarms began to sound and seeing wounded shoulders being 
brought to the hospital where he worked as a handyman.  On 
mental status examination, the veteran was noted to be 
appropriately dressed with adequate hygiene and cooperative.  
He was spontaneous and established eye contact with his 
examiner.  His thought process was coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions and 
no evidence of hallucinations.  The veteran reported 
occasional episodes of panic attacks.  His mood was depressed 
and anxious.  Following objective examination, depressive 
disorder was diagnosed.  The examiner stated that after 
reviewing the veteran's claims folder and performing a 
clinical history and mental status examination, it is his 
conclusion that the veteran's mental disorder does not meet 
the DSM-IV criteria for a diagnosis of PTSD.  In doing so, he 
noted an absence of signs and symptoms of that disorder 
associated with a definite extreme stressor.

A VA psychiatric progress note dated in May 2004, records 
that the veteran while stationed in the Persian Gulf 
perceived a real threat to his life and that of his peers.  
It notes that the veteran avoids talking of issues that may 
trigger memories of war and experiences intrusive distressing 
recalls and nightmares of war and non-war experiences.  PTSD 
and major depression were the Axis I diagnoses and the 
veteran's assignment to the Persian Gulf was reported as his 
stressor by his examiner, identified as a PCT (PTSD Clinical 
Team) Director.

At his hearing in June 2004, the veteran stated that while in 
the Persian Gulf he performed duties in an evacuation 
hospital that included fixing plumbing.  He said that these 
duties placed him in areas of the hospital where he was able 
to witness individuals with severe wounds, which essentially 
traumatized him.  The veteran's spouse testified as to the 
veteran's changed personality following his return from the 
Persian Gulf. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, where a veteran served continuously 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection for PTSD, in 
particular, requires:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) medical evidence establishing a link between the 
current symptoms and a stressor in service; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  

The first aspect of the claim to be discussed is whether the 
veteran engaged in combat.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay statement, alone, may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran has not asserted that he engaged in combat and 
the record does not indicate otherwise.  The veteran is not 
shown to have received any awards or decorations for valor, 
combat experience or combat injuries or to have other 
evidence suggesting that he had actual combat with the enemy.  
His DD Form 214 shows no certificate or awards denoting 
participation in combat and his military occupational 
specialty while in the Persian Gulf (a light wheel power 
generator mechanic) does not suggest that he had combat 
either.  See VAOPGCPREC 12-99 (October 18, 1999); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  His mere presence 
in the Persian Gulf is not sufficient, in and of itself, to 
conclude that he had combat, per se.  Although it is not an 
absolute requirement that he necessarily have been in actual 
physical proximity to the incidents alleged, or have had 
first hand experience in them, or even personal 
participation, there still needs to be objective (i.e., 
independent) evidence of a stressful event that is sufficient 
to imply his personal exposure to the incidents alleged.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  There is no such supporting 
evidence in this particular case, though.  So as a 
consequence, the Board finds that the evidence does not 
support a finding that the veteran was engaged in combat.  

With regard to the remaining stressors, where, as here, a 
veteran did not engage in combat with the enemy or the 
stressor is not related to combat, his lay statements, alone, 
will not be enough to establish the occurrence of the alleged 
stressors.  Instead, the record must contain other 
corroborating evidence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); West v. Brown, 7 Vet. App. 70 (1994).  Thus, it 
is necessary to determine whether there is sufficient 
corroboration of the claimed stressors in this case.  

Clearly, PTSD has been diagnosed several times; the Board 
does not dispute this.  But that still is not sufficient to 
grant service connection because there remains the question 
of whether the diagnosis, even if accepted, was predicated on 
a valid stressor in service that actually occurred and it is 
in this critical latter respect that the evidence is lacking, 
so the veteran's appeal must be denied.  Here we observe 
that, the veteran's personal accounts of his stressful 
experiences in the Persian Gulf are not independently 
supported and his accounts of events therein are 
unverifiable.  As such, the Board finds that there is no 
corroborating evidence that his reported in-service stressors 
occurred.  

As for the medical evidence of record containing diagnoses of 
PTSD, the Board finds that the medical evidence supporting 
this diagnosis appears to be based on the veteran's self-
reported history of several stressful events, which are 
unverified.  As such all resulting medical opinions based on 
those unverified stressors need not be accepted by the Board 
as a basis for granting service connection.  This is because 
those medical opinions have no greater probative value than 
the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 223 (1993).  Of special significance is the 
assessment of the veteran's VA examiner in January 2004, who 
after a thorough review of the veteran's medical records and 
examination of the veteran concluded that the veteran failed 
to exhibit PTSD symptoms attributable to an in-service 
stressor.  It is consistent with the record in its entirety 
and based on a careful review of that record and examination 
of the veteran.  Consequently, the Board finds that service 
connection for PTSD is not warranted.

The reasonable doubt doctrine is not applicable in this case, 
as the evidence is not evenly balanced; rather, the 
preponderance of the evidence is unfavorable.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).  
Accordingly, service connection for PTSD is not warranted.  

Arthritis and mild degenerative lumbar spondylosis

The veteran's service medical records, to include the 
veteran's medical examination for service separation in March 
1991, are negative for any complaints and/or findings 
suggestive of arthritis.  However the veteran was seen in May 
1987, apparently while a member of the Army National Guard, 
for complaints of a sudden pain in the lumbar region while 
lifting a heavy load.  On physical examination it was noted 
that flexion of the back caused pain in the left lumbosacral 
region.  Lumbosacral sprain was diagnosed.

Service administrative records on file include a Sworn 
Statement (DA Form 2823) in which the veteran in reference to 
treatment provided to him in Saudi Arabia, avers that his 
left foot currently hurts him and that "I didn't get no 
treatment for that condition."  

On the veteran's initial post service VA examination in June 
1992, the veteran reported recent feet, ankle, neck, lumbar, 
thoracic and cervical spine pains off and on since he 
separated from service.  It was noted that he had been seen 
at a private facility for his complaints and provided with 
Motrin 800 mgs x a day, which alleviated him but that the 
pain recurs frequently.  Physical examination of the 
musculoskeletal system showed no abnormalities.  An x-ray of 
the lumbar spine was interpreted to reveal minimal 
degenerative lumbar spondylosis.  An x-ray of the cervical 
spine revealed degenerative anterior spondylosis from C5 to 
C7.  An x-ray of the thoracic spine showed evidence of 
minimal degenerative dorsal spondylosis.

In a letter dated in July 1992, the veteran's private 
physician reported that the veteran was noted in November 
1991 to have osteoarthritis of the left foot.

The veteran presented to a VA clinic in December 1994 with 
complaints of multiple joint pain involving the neck, 
shoulders, elbows, fingers, low back, knees, and ankles.  The 
veteran reported that his joint pain started approximately 2 
years ago with noticeable swelling at the proximal 
interphalangeal joints.  A bone survey showed different 
degrees of degenerative joint disease in the hands, feet, 
knees, wrist and sacral spine.  Changes suggestive of 
osteoarthritis were the diagnostic conclusion.

On VA Joint examination in March 1997 it was recorded that 
the veteran referred pain in all joints in his arms and legs.  
He also referred back pain.  It was noted that he had an 
Arthritic Bone Survey in December 1984 (actually 1994), which 
revealed evidence of different degrees of degenerative joint 
disease of the hands, feet, knees, and lumbar spine.  
Physical examination showed moderate crepitation in all 
joints in the upper and lower extremities.  Generalized 
arthritis by x-ray was the diagnosis.

Analysis

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Additionally, where a veteran 
served continuously 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.  

Here, the veteran's service medical records do not indicate 
that the veteran had any complaints and/or findings 
suggestive of osteoarthritis or degenerative lumbar 
spondylosis.  On examination at separation from service in 
March 1991 clinical evaluation of the veteran's 
musculoskeletal system including the upper and lower 
extremities as well as his feet found no abnormalities.  The 
first clinical indication of arthritis of any kind, exclusive 
of the veteran's left foot, as well as the veteran's 
degenerative lumbar spondylosis was on VA examination in June 
1992.  This was more than one year after service and, thus, 
too remote in time from service to support the claim that 
either degenerative lumbar spondylosis or arthritis, other 
than that noted in the left foot in November 1991, is service 
connected.  Regarding the left foot, the Board notes that 
there is medical evidence of moderate osteoarthritis of the 
left foot as of November 1991, within the first postservice 
year.  Accordingly, with resolution of reasonable doubt in 
the veteran's favor, service connection for arthritis of the 
left foot, on a presumptive basis, is established.

 
Increased rating claim

The veteran is also seeking an increased evaluation for his 
service-connected skin disorder, which he contends is more 
disabling than currently evaluated.

Factual Background

The veteran's service medical records show that in April 1991 
the veteran was evaluated and treated by service physicians 
for a fungal infection on both feet.  On his March 1991 
medical examination for service separation a clinical 
evaluation of his hands revealed hyperkeratosis and 
dishydrosis.

When examined by VA in June 1992, the veteran was noted to 
have a history of a recurrent skin rash in April 1991 as well 
as a fungi infection of the feet.  Physical examination of 
the skin revealed irregularly shaped, scaly, and sized small 
reddish lesion of the forearm, arms, and abdomen.  Tinea of 
the feet was also noted.  Chronic dermatitis of the arms, 
feet, and abdomen as well as tinea corporis and cruris were 
the pertinent diagnoses.

In his letter dated in July 1992 the veteran's private 
physician noted that the veteran had skin rash involving the 
arms and forearms since returning from the Persian Gulf War.

Service connection for chronic dermatitis of the arms, feet, 
and abdomen; tinea corporis and cruris was established by an 
RO rating action dated in November 1992.  This disorder was 
rated as 10 percent disabling, effective from May 1992.

On VA skin examination in January 1996, the veteran was noted 
to have two toenails of the right foot markedly dystrophic 
with sublingual hyperkeratosis, scaly feet and toe web with 
maceration, erythematous patches on his groin with mild 
scaliness and advancing serpiginous borders, erythematous 
patches on his forearms with verrucous nodules on the left 
shoulder, left arm and right leg, and erythematous patches 
with scaliness on the face and chin.  Tinea unguium right 
foot, tinea pedis, bilateral, tinea cruris, actinic 
dermatitis - caused by chronic sun exposure, prurigo 
nodularis (lichen simplex chronicus) due to chronic 
scratching and seborrheic dermatitis on the face were the 
diagnoses.

When examined by VA in December 1998, the veteran was noted 
to have a history of skin lesions since his return from the 
Persian Gulf that have been treated with creams to no avail.  
On physical examination, the veteran was noted to have 
multiple erythematous and some keratotic patches and papules 
on his forearms, scaly erythematous patches on his face, 
glabella area, and behind the ears, erythematous acraform 
patches on the groin, and scaly feet.  Actinic keratosis, 
seborrheic dermatitis, tinea cruris, and tinea pedis were the 
diagnoses.

VA outpatient treatment records show that the veteran was 
noted in February 2001 to have patches of dry and scaly skin 
on his forearms, and no observable skin lesions in August 
2001 and August 2002.

On VA skin examination in April 2003, the veteran was noted 
to have symptoms of pruritus.  Physical examination revealed 
erythematosus scaly patches on the nasolabial fold, cheeks 
and chest.  There were hyperpigmented and atrophic with 
scattered hyperkeratotic scaly patches on the forearm with 
lichenification on others.  There were scaly erythematous 
patches on the dorsum of the hands, bilaterally.  Mild 
scaliness was noted on the toes and toe webs.  There were two 
nails on the right foot with dystrophic changes and subungual 
hyperkeratosis.  On the left foot there were three toenails 
with early dystrophic changes and subungual hyperkeratosis.  
There was severe maceration on the toe webs and the third and 
fourth toe webs.  There was no ulceration, exfoliation or 
crusting and no associated systemic and nervous 
manifestations.  The diagnoses were seborrheic dermatitis, 
questionable dermatolysis, actinic keratosis, 
neurodermatitis, tinea pedis, and tinea unguium.

In May 2003, the veteran's VA examiner in April 2003 was 
requested to review the veteran's medical records and claims 
folder and clarify his examination report in light of the 
revised rating schedule for skin disorders.  In a report 
dated that same month the examiner noted that the veteran 
presented with a history of pruritic rash on the forearm 
since he was in the Persian Gulf War.  The veteran stated 
that no treatment was given in The Persian Gulf but that when 
he returned from that area service physicians evaluated him 
and sunscreen was given as treatment.  He reported no 
improvement with such treatment.  The veteran also reported a 
history of feet and leg lesions since the Persian Gulf War, 
which were also treated with topical creams, without good 
results.  The veteran stated that the lesions are always 
present and are very pruritic.  The examiner noted that no 
local or systemic treatment was used by the veteran for his 
skin disorders and that the veteran had no local symptoms or 
systemic symptoms such as fever or weight loss.  There was no 
malignant or benign neoplasm.  The examiner reported that on 
objective examination of the veteran he found erythematous, 
scaly patches on the eyebrows, nasolabial fold, cheeks, chin, 
ear and chest of the veteran affecting around 25 percent of 
his face.  He noted hyperpigmented and atrophic skin on the 
forearms.  There were multiple, scaly patches from a few 
millimeters to 2-3 cm in diameter on the forearm and dorsum 
of the hand with 4 percent involvement.  There were 
lichenified and excoriated patches on the forearms, affecting 
around 4 percent of the exposed area of the forearms.  There 
was mild scaliness of the toe webs and soles.  There were two 
toenails on the right foot and three on the left with 
onycholysis and subungal keratosis.  There was severe 
maceration on the third and fourth toe webs.  There was no 
scarring or disfigurement.  The examiner noted that 
impairment from hyperhidrosis was not for application.  
Seborrheic dermatitis with 25 percent of the face 
involvement, dermatoheliosis of the face and forearms with 10 
percent involvement, actinic keratosis with 4 percent 
involvement of exposed skin, neurodermatitis with 4 percent 
of involvement of exposed skin, tinea pedis and tinea unguium 
were the diagnoses.  The examiner added that of the stated 
diagnoses, the dermatoheliosis, neurodermatitis and actinic 
keratosis are localized to the arms and forearms and may 
correspond to the veteran's service-connected diagnosis of 
chronic dermatitis of the arms since the service connected 
diagnosis is not specific and consequently the type of 
dermatitis the veteran had in the past is unknown.  He added 
that there was no lesion of tinea corporis or tinea cruris 
but that the veteran has tinea pedis and tinea unguium, which 
are related to tinea cruris and tinea corporis.

A VA outpatient treatment record dated in June 2003 notes 
that an examination of the veteran's skin revealed keratotic 
lesions on the exposed skin on the forearms.  Examination of 
the skin in September 2003 found no observable lesions or 
dryness.

At his hearing in June 2004, the veteran identified areas of 
his body, primarily his forearms affected by his skin 
conditions.  He said that he is prescribed a topical cream 
for his skin disorders.

Analysis

When evaluating the impairment caused by the veteran's 
chronic dermatitis and tinea corporis/tinea cruris, it must 
be noted, as an initial matter, that tinea corporis/tinea 
cruris is not specifically found within the VA's Schedule for 
Rating Disabilities (Rating Schedule). Pursuant to 38 C.F.R. 
§ 4.20 (2003), when a disability is not found within the 
rating schedule, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. In view of this, the RO has rated the 
veteran's skin conditions under DC 7806, relating to 
dermatitis/eczema.

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal. In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made. If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria. Therefore, 
the veteran was made aware of the change. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area. The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement. 
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period. A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. More than 40 percent of the entire body 
or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The overall evidence in this case reveals that the veteran 
has multiple skin conditions that have been variously 
classified that affect his face, arms, hands, and other body 
parts. The Board will consider the manifestations of his 
service-connected skin conditions of the arms, feet and 
abdomen, however classified, as symptoms of his service-
connected skin condition. 38 C.F.R. § 4.14.

Statements and testimony from the veteran are to the effect 
that he has diffuse skin problems that warrant the assignment 
of a higher evaluation for his skin condition. While the 
objective medical evidence corroborates his statements to the 
extent that he has diffuse skin problems it does not 
corroborate his contention that those manifestations support 
the assignment of a rating in excess of the 10 percent rating 
currently assigned.

After review of all the evidence with emphasis on the report 
of the veteran's most recent VA examination of his skin in 
April 2004 and the subsequent addendum to that examination in 
May 2004, the Board finds that the skin condition is 
manifested primarily by scattered hyperkeratotic scaly 
patches on the forearms and abdomen with toe web involvement 
of both feet involving severe maceration. These symptoms 
support the assignment of a 10 percent rating for the skin 
condition under diagnostic code 7800, effective prior to or 
as of August 30, 2002.

The examiner who conducted the April 2003 VA examination of 
the veteran's skin reviewed the evidence in the claims file 
and prepared an addendum dated in May 2003.  His examination 
report and the addendum to it note the veteran had no 
ulceration or extensive exfoliation or crusting, and no 
systemic or nervous manifestations.  Furthermore while there 
is constant itching there is no evidence of exudation, 
extensive lesions or marked disfigurement and the evidence 
reveals that less than 5 percent of the entire body is 
affected and that the condition does not require treatment 
with intermittent systemic therapy. Hence, the evidence does 
not support the assignment of rating in excess of 10 percent 
for the veteran's skin condition under diagnostic code 7806, 
effective prior to or as of August 30, 2002.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the skin condition, and 
the claim for an increased evaluation for this condition is 
denied.


ORDER

New and material evidence having been received, the claim for 
service connection for major depression with anxiety is 
reopened; to this extent only the appeal as to this issue is 
granted.

Service connection for PTSD is denied.

Service connection for arthritis of the left foot is granted.

Service connection for mild degenerative lumbar spondylosis 
is denied.

An increased evaluation for chronic dermatitis of the arms, 
feet and abdomen; tinea corporis and tinea cruris is denied.  


REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for a 
psychiatric disability other than PTSD by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard 
the veteran should be provided an opportunity to submit any 
additional medical evidence to support his claim.  In 
addition, an examination should be provided.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should ask the veteran to 
submit all medical evidence, not 
currently on file, which tends to support 
his assertion that he has a psychiatric 
disorder attributable to service, or was 
manifested within one from the date of 
his discharge from service.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  Based on a review of 
the claims folder and examination report, 
the examiner is asked to address whether 
it is as least as likely as not that the 
veteran's major depression with anxiety 
is attributable to service.  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to any pertinent 
or other supporting records.

4.  After taking any necessary 
development indicated by the response 
above, the RO should conduct a de novo 
review of the veteran's claim for service 
connection for major depression with 
anxiety.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be issued a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



